Citation Nr: 1438726	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder, including as secondary to service-connected left hip and/or cervical spine disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to July 1995, and also had service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In December 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In a March 2012 decision, the Board denied the Veteran's claim for  service connection for a left knee disorder, including as secondary to service-connected left hip and/or cervical spine disorders.  

The Veteran appealed the issue of service connection for a left knee disorder to the United States Court of Appeals for Veterans Claims (the Court).  

In a December 2013 Memorandum Decision, the Court set aside the Board's decision as to this issue and remanded the matter to the Board for further proceedings to address the disconnect between medical reports stating that the Veteran had a left knee disorder and a VA examination report that stated that the Veteran did not have a left knee disorder.

The Virtual VA claims file has been reviewed; other than the Informal Hearing Presentation, documents therein are duplicative of those in the paper claims file.  The Veterans Benefits Management System does not contain any documents pertaining to the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According the Memorandum Decision, the Court found that the Board failed to address the disconnect between a July 2008 VA examination report, which stated that the Veteran did not have a current left knee disorder, and earlier medical reports from the Veteran's private physician, which showed a diagnosis of left knee tendonitis.  In this regard, the Court notes that the July 2008 VA examination report was not clear as to whether the earlier reports of left knee tendonitis were in error, predicated on less reliable information, not considered by the VA examiner at all, or whether the Veteran's tendonitis was acute and resolved.  The Court found that the Board's failure to obtain clarification as to whether the Veteran has a left knee disorder, or explain why no such clarification was needed, frustrates judicial review.

As such, to the extent that it is unclear from the record whether the Veteran has a left knee disorder due to service-connected left hip and/or cervical spine disorders, the Board finds that an additional VA examination is warranted.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board observes that the Veteran submitted a private medical opinion from Dr. H, which shows a diagnosis of chondromalacia patella and instability of the left knee.  However, the Veteran has not waived RO review with regard to the claim on appeal; to the contrary, he specifically requested remand of his claim to the RO for review.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA joints examination to determine the nature and etiology of the Veteran's left knee disorder, if any.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

If no left knee disorder is found, the VA examiner is requested to explain any discrepancy between the finding of no disability and private treatment reports showing diagnoses of left knee tendonitis, instability, and chondromalacia patella.

If the Veteran is found to have a left knee disorder, the examiner is requested to provide the exact diagnosis and indicate whether it is as least as likely as not (50 percent probability or more) that any current left knee disorder is related to service, including whether the left knee disorder is proximately due to or the result of the Veteran's service-connected left hip and/or cervical spine disorders.

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

2.  Readjudicate the claim for service connection.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



